Citation Nr: 1738205	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Prostate cancer manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The RO provided timely notice in its letter dated July 2009 that met the requirements. The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

In addition, the duty to assist the Veteran has also been satisfied in this case. The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran has a current diagnosis of prostate cancer, there is no competent and credible evidence of an in-service event, injury or disease. Service treatment records are silent for any evidence of a diagnosis or treatment for the condition and the Veteran has not alleged that prostate cancer had its onset in service. Instead, the Veteran has asserted that he was exposed to herbicide agents while in service at an air base in Okinawa, Japan.  He reported that he loaded and offloaded aircraft and observed "seepage and spills," that he worked on aircraft that had flown to and from Vietnam, and that he had temporary duty in Vietnam.  His contentions are assessed further below.  VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Board finds that the probative weight assigned to the reports does not meet the low threshold for an examination.  

The Veteran, however, is not competent to state that he was exposed to such substances, as to identify a substance as an herbicide agent for VA purposes requires technical expertise beyond that of an airman trained as a jet engine mechanic. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).   He did not describe how he made contact with the substances whether by ingestion, respiration, or skin contact.  The aircraft on which he worked were combat and tanker but not aircraft known to have sprayed herbicide.  He is also not competent to determine whether any detectable residue remained on any aircraft after a return flight to Okinawa.  The Veteran's DD-214 shows that he was not awarded a Vietnam Service Medal as would be appropriate for temporary duties in Vietnam.  He did not have service in any areas where herbicide agent exposure is presumed.   38 C.F.R. § 3.307(a)(6)(iii). Treatment and personnel records are also silent for any herbicide agent exposure. 

Further, there is no competent evidence of record linking prostate cancer to any type of chemical exposure in service. The Veteran is not competent to opine as to the presence of such a link, and there are no medical records indicating a link between the current prostate cancer and any in-service event, including generalized chemical exposure. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As there is no competent and credible evidence of an in-service event, injury or disease or of a link between the current disability and service, VA did not have a duty to obtain a medical opinion in this case. Since VA has obtained all relevant identified records and the duty to obtain a medical opinion did not attach, its duty to assist in this case is satisfied.


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection can also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicide agents, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. Such exposure constitutes an injury under 38 U.S.C. 101(24)(B) and (C). If an individual described develops a disease listed in 38 CFR 3.309(e) as specified in paragraph (a)(6)(ii) of this section, it will be presumed that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(v). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include malignant tumors, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for prostate cancer due to herbicide agent exposure.  The record reflects the Veteran has a current disability of prostate cancer. However, the preponderance of the evidence is against a finding of an in-service event, injury or disease, or of a medical nexus between active service and the current disability. 

Concerning the in-service event, injury or disease, the medical evidence does not show, and the Veteran does not contend, that his prostate cancer had its onset or manifested in service. The Veteran has not argued, and the service treatment records do not reflect, treatment for or a diagnosis of prostate cancer while in service. No in-service complaints of symptoms associated with prostate cancer are of record. Indeed, both the Veteran and the medical evidence indicate that prostate cancer did not manifest until well after his separation from service.

Instead, the Veteran has argued that his prostate cancer was caused by herbicide agent exposure during service. Based on the Veteran's personnel records, however, he did not have qualifying service in the Republic of Vietnam or any other area where herbicide agent use has been conceded. 38 C.F.R. § 3.307(a)(6)(iii). Further, the Veteran did not regularly and repeatedly operate, maintain, or serve onboard C-123 aircraft. 38 C.F.R. § 3.307(a)(6)(v). As such, the Veteran is not presumed to have been exposed to herbicide agents and exposure must be established on a facts-found basis. 

The Veteran stated that he worked on RF4C, B52, KC135, and EB66 aircrafts while he was stationed at Kadena Air Force Base in Okinawa, Japan from 1970 to 1971 and from 1973 to 1976. He further stated the aforementioned planes flew to and from Vietnam on a daily basis, which is how he reportedly came into contact with herbicide agents. There is no objective evidence in the Veteran's treatment or personnel files indicating that he was otherwise exposed to herbicide agents, either through the aircraft on which he worked or through other means. The Veteran's personnel records are similarly silent for any indication that the Veteran travelled to or served in the country of Vietnam at any point. In a March 2010 letter, the U.S. Army and Joint Services Records Research Center (JSRRC) were unable to corroborate the Veteran's exposure to an herbicide agent associated with his claim for service connection due to this exposure. The letter further referenced a response from the National Personnel Records Center (NPRC) which stated that it was also unable to verify any qualifying service. VA outpatient records dated March 2009 show the Veteran denied herbicide agent exposure in his evaluation for prostate-specific antigen (PSA) elevation. Moreover, the Veteran is not competent to state what chemicals, if any, were on any of the aircraft, particularly after a flight to Okinawa, nor is he competent to state that any chemicals present were an herbicide agent for VA purposes, as both determinations would require technical expertise and testing. The Veteran has also not submitted evidence to show that he is competent to render an opinion as to the chemical makeup of any substances present at that time. 38 C.F.R. § 3.307(a)(6)(i); see Jandreau, 492 F.3d 1372. 

In support of the Veteran's in-service exposure, the representative pointed to Board decision dated October 2013, which granted service connection for prostate cancer due to herbicide agent exposure while stationed in Okinawa, Japan. See BVA Docket No. 05-08 383. The Board's prior decisions, however, are not precedential. 38 C.F.R. § 20.1303. The decisions of the Board must be based on the particular facts and applicable legal authority specific to the case before it. The Veteran in the cited decision was involved in the mixing and spraying of an herbicide agent, which is in contrast to the contended in-service exposure in the present case, where there is no competent or objective evidence that the Veteran was exposed. 

Therefore, there is no competent evidence of record that establishes that the Veteran was exposed to herbicide agents during his period of active service. The Veteran's lay statements are not competent to establish exposure and the in-service and post-service medical and personnel records do not otherwise establish it. Based upon the foregoing, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicide agents in service. 

Concerning the third element of service connection, there is no competent and credible evidence of record linking the Veteran's prostate cancer to active duty service generally. While the Veteran and his representative have asserted that prostate cancer is related to service, neither are competent to provide such as opinion, as to do so requires expertise in the field of oncology. Jandreau, 492 F.3d 1372; Bostain v. West, 11 Vet. App. 124, 127 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The private and VA treatment records associated with the claims file are silent for any opinions linking the Veteran's prostate cancer to either his active duty service generally. The medical evidence only reflects that the Veteran was evaluated for prostate cancer from March to June 2009 and thereafter underwent radiation therapy from January to March 2010. Prior to that date, the medical and lay evidence is silent for any indication that prostate cancer was present at any point. As there is no competent and credible evidence of a link between the Veteran's service and his prostate cancer, the preponderance of the evidence is against a finding of a nexus.

As the preponderance of the evidence is against a finding of an in-service event, injury or disease, including herbicide agent exposure, or of a medical nexus between the Veteran's active duty and his current disability, direct service connection for prostate cancer is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with prostate cancer, which is encompassed by the term "malignant tumors," and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. However as discussed above, the medical evidence does not show nor has the Veteran argued that his prostate cancer manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year. 
Lastly, prostate cancer is presumed to be associated with herbicide agent exposure. 38 C.F.R. § 3.309(e). However, as discussed above the Veteran is not presumed to have been exposed to herbicide agents and the preponderance of the evidence is against a finding of exposure on a facts-found basis. As herbicide agent exposure has not been shown, service connection based on herbicide agent exposure is not warranted. Id.

Although the Veteran has established a current disability, the preponderance of the evidence is against a finding of an in-service event, injury or disease, or that the Veteran's prostate cancer is causally related to his service, manifested within an applicable presumptive period or is related to herbicide agent exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. 
§ 3.102. For these reasons, the claim is denied.


ORDER

Service connection for prostate cancer, to include as due to herbicide agent exposure, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


